J-S14038-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                   Appellee                :
                                           :
             v.                            :
                                           :
TYRONE J. GRAHAM,                          :
                                           :
                   Appellant               :           No. 2395 EDA 2014

            Appeal from the PCRA Order entered on August 15, 2014
             in the Court of Common Pleas of Philadelphia County,
                 Criminal Division, No. CP-51-CR-0610381-2006

BEFORE: DONOHUE, OLSON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED MARCH 09, 2015

        Tyrone J. Graham (“Graham”) appeals from the Order dismissing his

Petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1       We

affirm.

        The PCRA court set forth the relevant factual and procedural history in

its Opinion, which we adopt for purposes of this appeal.      See PCRA Court

Opinion, 9/16/14, at 1-4.2

        On appeal, Graham raises the following issue for our review:        “Is

[Graham] entitled to PCRA relief in the form of the grant of leave to

withdraw his guilty plea or new trial since [plea] counsel was ineffective for




1
    See 42 Pa.S.C.A. §§ 9541-9546.
2
 Graham timely filed a Notice of Appeal and a Concise Statement of Errors
Complained of on Appeal.
J-S14038-15


failing to file and litigate a motion to withdraw guilty plea?”       Brief for

Appellant at 4.

      Graham contends that he asked his plea counsel to file a motion to

withdraw his guilty plea, and that his plea counsel failed to comply with this

request.   Id. at 15-16.    Graham asserts that he filed, pro se, a post-

sentence motion to withdraw his guilty plea, which was erroneously

docketed as a Notice of Appeal.3 Id. at 16. Graham claims that his guilty

plea was not knowing, voluntary or intelligent. Id. at 20. Graham contends

that, because he alleged in his pro se Notice of Appeal that he had

irreconcilable differences with plea counsel, and that plea counsel was

ineffective, plea counsel should have filed a motion to withdraw Graham’s

guilty plea. Id. Graham asserts that his statements at the time he entered

his guilty plea “clearly indicate[d] he that he [was] pleading guilty because

there was [] inadequate time to consult with [plea] counsel[:] to prepare for

trial[;]” and “with regard to the guilty plea.” Id. at 21, 22. Graham claims

that he “had no intention to plead guilty[,] and the Commonwealth informed

the trial court of this fact.”     Id. at 22.     Graham contends that his

representations to the trial court at the time of his plea “appear[] to indicate

that he [was] pleading guilty because he had no choice, as opposed to

because he was guilty of the crimes charged.” Id. at 23.



3
 Our review of the record discloses that this one-page document is clearly
entitled “Notice of Appeal.” See Notice of Appeal, 7/16/07.


                                  -2-
J-S14038-15


      In its Opinion, the PCRA court addressed Graham’s claim, set forth the

relevant law, and concluded that his claim lacks merit.    See PCRA Court

Opinion, 9/16/14, at 4-8. We agree with the sound reasoning of the PCRA

court, and affirm on this basis. See id.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/9/2015




                                 -3-